Case 17-13816-elf      Doc 562        Filed 11/26/18 Entered 11/26/18 14:08:15           Desc Main
                                      Document      Page 1 of 7


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
In re:                                                :
                                                      :        CHAPTER 11
                                                      :
EARTH PRIDE ORGANICS, LLC                             :
LANCASTER FINE FOODS, INC.                            :        CASE NO. 17-13816 (ELF)
                                                      :
                            Debtors                   :        JOINTLY ADMINISTERED
                                                      :

                           RESPONSE OF THE DEBTORS
                     TO THE RENEWED MOTION OF LOEB TERM
              SOLUTIONS, LLC, FOR RELIEF FROM THE AUTOMATIC STAY

                EARTH PRIDE ORGANICS, LLC (“EPO”) and LANCASTER FINE FOODS,

INC. (“LFF,” collectively with EPO, the “Debtors”), by and through their counsel, Maschmeyer

Marinas P.C., hereby respond to the Renewed Motion of LOEB TERM SOLUTIONS, LLC

(“Loeb” or the “Movant”), for relief of the automatic stay provisions in accordance with 11

U.S.C. § 362(d) (the “Motion”), and in support thereof, respectfully state as follows:

                                         BACKGROUND

         1.     Admitted.

         2.     Admitted.

         3.     Admitted.

         4.     Admitted.

         5.     The “Note” and “Loan Documents” referred to in this Paragraph are written

documents that speak for themselves and thus, any mischaracterization thereof is hereby denied.

         6.     The “Note” and “Loan Documents” referred to in this Paragraph are written

documents that speak for themselves and thus, any mischaracterization thereof is hereby denied.




                                                 1
Case 17-13816-elf      Doc 562     Filed 11/26/18 Entered 11/26/18 14:08:15           Desc Main
                                   Document      Page 2 of 7


       7.      This Paragraph states legal conclusions to which no response is required and

which are therefore, denied. In addition, this Paragraph is denied as stated.

       8.      This Paragraph states legal conclusions to which no response is required and

which are therefore, denied. In addition, this Paragraph is denied as stated.

       9.      The documents referred to in this Paragraph are written documents that speak for

themselves and thus, any mischaracterization thereof is hereby denied.

       10.     This Paragraph is denied as stated.

       11.     This Paragraph is denied as stated.

       12.     This Paragraph is denied as stated.

       13.     This Paragraph states legal conclusions to which no response is required and

which are therefore, denied. In addition, this Paragraph is denied as stated.

                                JURISDICTION AND VENUE

       14.     This Paragraph states legal conclusions to which no response is required.

       15.     This Paragraph states legal conclusions to which no response is required.

                                          ARGUMENT

       16.     Admitted in part; denied in part. It is admitted only that this Paragraph contains

an extracted section of the automatic stay provisions embodied in 11 U.S.C. § 362(d).

Furthermore, this Paragraph is denied as to the characterization, interpretation or legal

conclusions drawn from the applicable Bankruptcy Code section cited therein.

       17.     Admitted in part; denied in part. It is admitted only that this Paragraph contains

an extracted section of the adequate protection provisions embodied in 11 U.S.C. § 361.

Furthermore, this Paragraph is denied as to the characterization, interpretation or legal

conclusions drawn from the applicable Bankruptcy Code section cited therein.



                                                 2
Case 17-13816-elf      Doc 562     Filed 11/26/18 Entered 11/26/18 14:08:15            Desc Main
                                   Document      Page 3 of 7


         18.   Admitted in part; denied in part. It is admitted only that this Paragraph contains

extracted sections of the case law cited therein. Furthermore, this Paragraph is denied as to the

characterization, interpretation or legal conclusions drawn from the case law cited.

         19.   This Paragraph states legal conclusions to which no response is required and

which are therefore, denied. In addition, this Paragraph is denied as stated.

         20.   This Paragraph states legal conclusions to which no response is required and

which are therefore, denied. In addition, this Paragraph is denied as stated.

         21.   This Paragraph states legal conclusions to which no response is required and

which are therefore, denied. In addition, this Paragraph is denied as stated

         22.   This Paragraph states legal conclusions to which no response is required and

which are therefore, denied.

               WHEREFORE, the Debtors respectfully request that the Motion be denied.



                                      Respectfully submitted,

                                      MASCHMEYER MARINAS P.C.


                                      By:     /s/     Paul B. Maschmeyer
                                              PAUL B. MASCHMEYER
                                              FRANK S. MARINAS
                                              350 South Main Street
                                              Suite 105
                                              Doylestown, PA 18901
                                              (610) 296-3325
Dated:     November 26 , 2018                 Attorneys for the Debtors




                                                 3
Case 17-13816-elf        Doc 562     Filed 11/26/18 Entered 11/26/18 14:08:15     Desc Main
                                     Document      Page 4 of 7




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
In re:                                              :
                                                    :      CHAPTER 11
                                                    :
EARTH PRIDE ORGANICS, LLC                           :
LANCASTER FINE FOODS, INC.                          :      CASE NO. 17-13816 (ELF)
                                                    :
                           Debtors                  :      JOINTLY ADMINISTERED
                                                    :

                                           ORDER

                AND NOW, on this           day of          _, 2018, upon consideration of the

Renewed Motion of LOEB TERM SOLUTIONS, LLC, for relief of the automatic stay

provisions (the “Motion”) and the Response of the Debtors to the Motion, and after notice and

hearing, it is hereby:

                ORDERED that the Motion is DENIED.



                                             BY THE COURT:



                                             THE HONORABLE ERIC L. FRANK
                                             UNITED STATES BANKRUPTCY JUDGE




                                                1
Case 17-13816-elf       Doc 562      Filed 11/26/18 Entered 11/26/18 14:08:15     Desc Main
                                     Document      Page 5 of 7




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
In re:                                                 :
                                                       :       CHAPTER 11
                                                       :
EARTH PRIDE ORGANICS, LLC                              :
LANCASTER FINE FOODS, INC.                             :       CASE NO. 17-13816 (ELF)
                                                       :
                           Debtors                     :       JOINTLY ADMINISTERED
                                                       :

                                 CERTIFICATE OF SERVICE

               I, PAUL B. MASCHMEYER, ESQUIRE, hereby certify that on the        26th    day

of November, 2010, I directed to be served a copy of the Response of the Debtors, EARTH

PRIDE ORGANICS, LLC and LANCASTER FINE FOODS, INC., to the Renewed Motion of

LOEB TERM SOLUTIONS, LLC, for Relief from the Automatic Stay via ECF transmission

upon the parties on the attached list.



                                         Respectfully submitted,

                                         MASCHMEYER MARINAS P.C.


                                         By:   /s/     Paul B. Maschmeyer
                                               PAUL B. MASCHMEYER
                                               350 South Main Street
                                               Suite 105
                                               Doylestown, PA 18901
                                               (610) 296-3325
Dated:    November 26 , 2018                   Attorney for the Debtors




                                                  1
Case 17-13816-elf     Doc 562   Filed 11/26/18 Entered 11/26/18 14:08:15   Desc Main
                                Document      Page 6 of 7




Via ecf


   •      DAVE P. ADAMS dave.p.adams@usdoj.gov
   •      EDEN R. BUCHER ebucher@leisawitzheller.com,
          medwards@leisawitzheller.com
   •      MARTHA B. CHOVANES mchovanes@foxrothschild.com,
          rsolomon@foxrothschild.com;nhawke@foxrothschild.com;brian-oneill-fox-
          5537@ecf.pacerpro.com
   •      JEFFREY S. CIANCIULLI jcianciulli@weirpartners.com,
          lobrien@weirpartners.com
   •      MARK J. DORVAL mdorval@stradley.com
   •      STEPHEN J. DZURANIN sdzuranin@wwwpalaw.com,
          dwilliamson@wwwpalaw.com
   •      EDMOND M. GEORGE
          angela.baglanzis@obermayer.com;michael.vagnoni@obermayer.com;Lucille.a
          cello@obermayer.com;alicia.sandoval@obermayer.com
   •      ALAINE V. GRBACH avgrbach@aol.com
   •      DAVID I. GRUNFELD dgrunfeld@astorweiss.com,
          jcrismond@astorweiss.com
   •      LAUREN ERICA HANDEL lauren@handelfoodlaw.com
   •      ARIS J. KARALIS akaralis@karalislaw.com, jhysley@karalislaw.com
   •      JOHN C. KILGANNON jck@stevenslee.com, pam@stevenslee.com
   •      DAVID R. KING dking@herrick.com, courtnotices@herrick.com
   •      MARSHALL T KIZNER mkizner@stark-stark.com
   •      JOSEPH H. LEMKIN jlemkin@stark-stark.com
   •      JAY L. LUBETKIN jlubetkin@rltlawfirm.com, rgaydos@rltlawfirm.com
   •      EUGENE J. MALADY kjones@ejmcounselors.com,
          emalady@ejmcounselors.com
   •      DAVID L. MARSHALL DMARSHALL@EASTBURNGRAY.COM,
          eseckinger@eastburngray.com;marshalldr81618@notify.bestcase.com
   •      PAUL BRINTON MASCHMEYER pmaschmeyer357@gmail.com,
          FMarinas@msn.com
   •      MICHAEL G. MENKOWITZ mmenkowitz@frof.com, brian-oneill-fox-
          5537@ecf.pacerpro.com;jdistanislao@foxrothschild.com
   •      JOSEF W MINTZ mintz@blankrome.com, ecf-
          fe4957a0ba6a@ecf.pacerpro.com
   •      CHRISTOPHER R. MOMJIAN crmomjian@attorneygeneral.gov
   •      DANA S. PLON dplon@sirlinlaw.com
   •      MARIA APRILE SAWCZUK marias@restructuringshop.com

                                           2
Case 17-13816-elf   Doc 562   Filed 11/26/18 Entered 11/26/18 14:08:15   Desc Main
                              Document      Page 7 of 7


   •   WILLIAM G SCHWAB schwab@uslawcenter.com
   •   ROBERT W. SEITZER rseitzer@karalislaw.com, jhysley@karalislaw.com
   •   BARRY A. SOLODKY bsolodky@n-hlaw.com, mbleacher@n-
       hlaw.com;jsimmerok@n-hlaw.com;dpeiffer@n-hlaw.com
   •   ANTHONY ST. JOSEPH anthony.stjoseph@usdoj.gov,
       mardella.suarez@usdoj.gov,CaseView.ECF@usdoj.gov
   •   JONATHAN M. STEMERMAN jms@elliottgreenleaf.com,
       sir@elliottgreenleaf.com
   •   United States Trustee USTPRegion03.PH.ECF@usdoj.gov
   •   MICHAEL D. VAGNONI michael.vagnoni@obermayer.com,
       Lucille.acello@obermayer.com;Alicia.sandoval@obermayer.com;angela.bagla
       nzis@obermayer.com
   •   RAFAEL X. ZAHRALDDIN rxza@elliottgreenleaf.com,
       sir@elliottgreenleaf.com




                                         3
